       Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


JENNIFER MARIE CALHOUN                                  *              CIVIL ACTION

versus                                                  *              NO. 18-9574

ANDREW SAUL, COMMISSIONER                               *              SECTION "F"
OF SOCIAL SECURITY ADMINISTRATION


                            ORDER AND REASONS

      Before the Court is the plaintiff’s objection to Magistrate

Judge Roby’s Report and Recommendations that the Court affirm the

Administrative    Law    Judge’s     decision    denying         the    plaintiff’s

disability insurance benefits claim.          For the reasons that follow,

the   Court   SUSTAINS   the plaintiff’s        objections insofar as            she

objects that the ALJ’s decision was not supported by substantial

evidence, REJECTS the Magistrate Judge’s Report & Recommendations

insofar as it determined that the ALJ’s decision was supported by

substantial    evidence,    and     REMANDS   this   matter       to     the   Social

Security Administration for further proceedings.

      The   plaintiff    presents    two   objections       to    the    magistrate

judge’s Report & Recommendations: (1) an ALJ may not substitute

his medical opinions for those of treating sources; and (2) there

is not substantial evidence to support rejecting the treating

physician opinions nor to support a finding that plaintiff can

                                       1
      Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 2 of 7



perform light work. The ALJ found that the plaintiff’s combination

of impairments resulted in certain limitations on her ability to

work, but that she had the residual functional capacity to perform

a reduced range of light exertional level work.               In reaching this

determination, the ALJ purported to give partial weight to treating

physicians’ opinions.          But even the Commissioner suggests that no

treating physician rendered an opinion on Calhoun’s limitations on

her ability to work and, yet, the Commissioner contends that the

ALJ’s determination regarding Calhoun’s ability to perform light

work is supported by substantial evidence.              The Court disagrees.

     The Commissioner agrees that the case literature instructs

that “[u]sually, the ALJ should request a medical source statement

describing the types of work that the applicant is still capable

of performing.” Ripley v. Chater, 67 F.3d 552, 556-58 (5th Cir.

1995)(determining       that    substantial    evidence     was   lacking   where

there was no medical assessment of claimant’s residual functional

capacity and the claimant’s testimony was inconsistent with the

ALJ’s assessment). The ALJ is obliged “to develop the record fully

and fairly when [the ALJ concludes] that [the claimant is] capable

of performing sedentary work, even though there was no medical

testimony supporting this conclusion.”            Id. at 557.     Even when the

ALJ fails to develop the record, however, the existing record

itself   must   offer    substantial        evidence   to   support   the   ALJ’s
                                        2
        Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 3 of 7



conclusion.       To be sure, there was limited evidence concerning

Calhoun’s limitations bearing on her ability to work.                    An absence

of medical evidence on this point certainly undermined the ALJ’s

ability to determine that substantial evidence supported a finding

regarding Calhoun’s functional capacity to sit or stand for a work

day in order to perform light work.

      Consulting the existing record, there is not substantial

evidence to support the ALJ’s determination that the plaintiff can

perform light work. Substantial evidence is “more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971)(citations omitted).                 To be sure,

this is not a high threshold.               Nevertheless, it is not met here.

It is undisputed that the ALJ did not give controlling weight to

the   opinions     of   a   treating       neurologist   and   a   treating   nurse

practitioner; the ALJ gave partial weight to opinion of another

treating    physician       to    the   extent   it   was   consistent    with   the

plaintiff’s ability to perform less than the full range of light

work.    While the ALJ may have been correct in rejecting or giving

only partial weight to treating physicians’ opinions, the Court

would strain to characterize as “substantial” the evidence relied

upon by     the   ALJ   to       support   the   residual   functional     capacity

conclusion.       For example, the ALJ relied upon a report indicating
                                            3
      Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 4 of 7



that the plaintiff reported getting her children up and ready for

the school bus, doing laundry, watching television, and helping

her children with homework.       The record also offers a great deal

of evidence concerning a litany of impairments suffered by Calhoun,

including disc bulge and spinal stenosis; artery ectasia/basilar

artery aneurysm; cardiac arrhythmia; hypothyroidism; and basilar

migraine with vertigo.       What the record does not establish is the

effect of Calhoun’s ailments on her ability to work.

     Although   the   case    literature   is   admittedly   mixed,      with

plaintiffs leaning on cases where the ALJ’s findings were not

supported by substantial evidence and the Commissioner focusing on

the ALJ’s prerogative to determine residual functional capacity,

the Court finds that the evidence supporting the ALJ’s finding in

this case is insubstantial.       Consider Williams v. Astrue, 355 F.

App’x 828 (5th Cir. 2009), where the Fifth Circuit held that the

ALJ’s finding was not supported by substantial evidence. There,

the ALJ did not give controlling weight to the opinions of the

plaintiff’s   three   treating    physicians    and   concluded   that   the

plaintiff was capable of performing a full range of light work.

Williams, 355 F. App’x at 829. The Fifth Circuit noted that there

was no evidence to support the ALJ’s finding, observing that the

ALJ substituted his own medical opinion regarding the plaintiff’s

stenosis and spurring and failed to consider a physical therapy
                                    4
      Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 5 of 7



discharge summary that states that the plaintiff could only stand

for 30 minutes at a time. Id. at 831-32.

      Consider also, for example, Songy v. Berryhill, No. 17-10209,

2019 WL 632299 (E.D. La. Feb. 13, 2019), where another Section of

this Court found that there was no evidence supporting the ALJ’s

residual functional capacity finding. There, the ALJ gave the

plaintiff’s two treating physicians’ opinions little weight and

partial weight, respectively.        Songy, 2019 WL 632299 at *2.           The

plaintiff contended that the ALJ had improperly substituted her

own medical opinions for those of the treating physicians. Id. at

*4. Chief Judge Brown noted that there was no evidence that

supported the ALJ’s finding that the plaintiff could stand or walk

for six hours in an eight-hour day, given that the ALJ did not

give weight to the treating physicians’ opinions and did not rely

on other evidence that substantially supported her finding. Id. at

*8.

      Like   in   Williams   and   Songy,   the   ALJ   here   did   not   give

controlling weight to any of the plaintiff’s treating physicians’

opinions. Additionally, the ALJ here had limited (if any) evidence

upon which to base the residual functional capacity conclusion.

Given the dearth of evidence probative of the effect of Calhoun’s

impairments on her ability to work, there is less than substantial

evidence supporting the ALJ’s finding, particularly in light of
                                      5
      Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 6 of 7



the plaintiff’s treating physicians’ opinions, or, even accepting

the Commissioner’s argument that the treating physicians did not

opine on Calhoun’s work-related limitations.

     On this record, the Court cannot adopt the magistrate judge’s

finding that the ALJ’s conclusion (that the plaintiff has the

capacity to perform some range of light exertional level work) is

supported by substantial evidence.         Nor can the Court find that

the record compels the conclusion that Calhoun was disabled during

the period from January 21, 2015 to March 31, 2017.           Remand for

additional proceedings is required.

     Accordingly, IT IS ORDERED: that the plaintiff’s objections

are hereby SUSTAINED insofar as she objects that the ALJ’s decision

was not supported by substantial evidence, the magistrate judge’s

Report   &   Recommendations    is   hereby   REJECTED   insofar   as   it

determined that the ALJ’s decision was supported by substantial

evidence, and the matter is hereby REMANDED to the Social Security

Administration for further proceedings consistent with this Order

and Reasons.      Specifically, administrative proceedings shall be

conducted    to   determine    the   plaintiff’s   residual    functional

capacity.    The Court is mindful that judicial review is limited in

scope and highly deferential; the Court does not purport to direct

a particular outcome upon remand.        The ALJ has the prerogative to

weigh evidence and resolve conflicts in the evidence.              In the
                                     6
        Case 2:18-cv-09574-MLCF Document 24 Filed 04/17/20 Page 7 of 7



course of doing so, the ALJ shall obtain clarification from the

plaintiff’s     treating    physician(s)     regarding    the   plaintiff’s

limitations, obtain a supplemental medical source statement from

a consultative examiner regarding Ms. Calhoun’s limitations, or

both,   in   addition   to considering     other   evidence necessary    to

determine the plaintiff’s residual functional capacity.

                        New Orleans, Louisiana, April 16, 2020



                                           _____________________________
                                                MARTIN L. C. FELDMAN
                                            UNITED STATES DISTRICT JUDGE




                                      7
